Citation Nr: 0920133	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
ruptured tympanic membrane, claimed as a broken eardrum.

2.  Entitlement to an initial compensable evaluation for 
asbestosis, prior to August 18, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
asbestosis, from August 18, 2008.    


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and November 2008 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

As the initial rating claim before the Board involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

During the course of the appeal, in a November 2008 rating 
decision, the RO increased the evaluation of the service-
connected asbestosis to 10 percent, effective on August 18, 
2008.  Inasmuch as a rating higher than 10 percent is 
available, and inasmuch as a claimant is presumed to be 
seeking the maximum available benefit for a given disability, 
the claim for higher rating as reflected on the title page 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In his March 2008 Substantive Appeal, the Veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge in Washington, DC.  In June 2008, however, 
the Veteran withdrew his request for a hearing, and has not 
requested the opportunity to testify at another Board hearing 
since that time.  Thus, the Board finds that the request to 
testify at a hearing has been withdrawn.  See 38 C.F.R. § 
20.704.  

Following the most recent adjudication of the claim of 
service connection for a ruptured tympanic membrane, the 
Veteran submitted new evidence in the form of private (non-
VA) audiological evaluation results.  Although the Veteran 
did not provide a waiver of RO jurisdiction, the Board finds 
that a remand is not warranted, since the evidence is 
duplicative of evidence already of record showing the 
presence of a current hearing loss disability.  Further, the 
evidence is not pertinent, since it does not have a bearing 
on the issue regarding a relationship between the current 
hearing loss and the healed perforation of the left eardrum.  
See 38 C.F.R. § 20.1304 (2008); see also Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased evaluation for asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  There is no medical evidence showing current residuals of 
a tympanic membrane perforation.  


CONCLUSION OF LAW

Service connection for residuals of a ruptured tympanic 
membrane is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA has duties to notify and assist, which 
require that upon receipt of a complete or substantially 
complete application for benefits, VA must notify a veteran 
and his or her representative, if any, of any information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

In the present case, the Veteran was notified in an April 
2006 letter of the information and evidence needed to 
substantiate and complete his appeal.  The April 2006 letter 
also notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  Accordingly, although 
the Veteran has not identified or shown that any potential 
errors are prejudicial, the Board finds that any arguable 
lack of full preadjudication notice in this appeal has not, 
in any way, prejudiced the Veteran.  See Shinseki v. Sanders, 
07-1209 slip op. at 11-12 (April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained.  Further, there is no indication of any 
identified records for which VA has not undertaken adequate 
search efforts.  Finally, the Veteran was afforded a VA 
examination in June 2008.  The examination was adequate, 
because, as shown below, it was based upon consideration of 
the Veteran's relevant medical history, including his 
assertions and current complaints, and because it described 
the present level of disability in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).   

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the claim decided 
hereinbelow, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the 
development of evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Rather, 
remanding the claim herein decided for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and a veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period), but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  A veteran need only provide 
evidence of symptoms, and not treatment, to establish 
continuity of symptomatology.  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In the instant case, the Veteran's service treatment record 
(STR) includes his April 1946 discharge examination report 
showing that no ear disease or defects were found at the time 
of separation.  Whispered voice testing was 15 out of 15 
bilaterally.  The Veteran's STR otherwise shows no 
complaints, findings, or diagnosis of a disorder related to 
the tympanic membrane.

More recently, in June 2006, the Veteran underwent a VA 
examination.  The examiner, an audiologist, reviewed the 
Veteran's claims file and noted that the Veteran's medical 
history included whispered voice test results showing normal 
hearing acuity at the time of entrance and discharge from 
service.  (The examiner pointed out that whispered voice 
testing is not frequency-specific and cannot rule out the 
presence of a high frequency hearing loss.).  Further, the 
STR is silent for treatment or diagnosis of ruptured tympanic 
membrane or other hearing-related information.  According to 
the Veteran, he was exposed to long periods of constant 
close-range firing from guns, though he had trouble recalling 
the exact circumstances causing the claimed in-service 
ruptured eardrum.  He was also unsure which eardrum had 
ruptured.  The Veteran explained that he saw a private 
physician 10 years ago, who told him there was evidence of a 
healed ruptured in one ear that most likely occurred during 
his active service.  The Veteran indicated that the rupture 
may have occurred while hauling powder bags to the guns on 
his ship.  He did not, however, recall any pain, bleeding, or 
drainage; he did not seek medical treatment at that time.  

Presently, the Veteran's complaints included being unable to 
hear clearly during normal conversation, especially in group 
situations.  He explained that his hearing loss became 
noticeable approximately 6 to 7 year prior.  He bought a 
hearing aid 5 year prior, but it had stopped working, so he 
no longer used it.  The Veteran also reported that his 
occupational noise exposure included working at a metal 
pattern shop without hearing protection until he retired.  He 
also had recreational noise exposure, including lawn mowing, 
leaf blowing, and other power tool use, but with hearing 
protection.  He explained that he experienced periodic, 
bilateral, high frequency tinnitus beginning 10 years prior.  
The episodes of tinnitus occurred approximately once per 
month and lasted for 10 minutes.  The Veteran also reported 
occasional imbalance when rising quickly, but he denied true 
vertigo, aural fullness, pain, or drainage form the ears.  

The audiologist reported hearing threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 30
25
80
80
80
LEFT
25
30
65
70
75

Speech recognition scores were 72 percent right ear and 84 
percent left ear.  On physical examination, otoscopy revealed 
clear canals and intact tympanic membranes, bilaterally.  
There was a visible healed perforation of the left tympanic 
membrane; the right tympanic membrane appeared normal.  
Middle ear function testing indicated Type A tympanogram for 
the right ear and Ad tympanogram for the left ear, which, the 
examiner noted, was consistent with a history of healed 
perforation in the left ear.  Contralateral acoustic reflexes 
were present and within normal limits at all test frequencies 
in the right ear; no acoustic reflex decay was recorded in 
the right ear.  Left ear contralateral acoustic reflexes were 
present and within normal limits at 500 and present, but 
elevated, at 1000 Hz; reflexes were absent at 2000 and 4000 
Hz in the left ear.  No acoustic reflex decay was recorded in 
the left ear at 500 Hz; decay results at 1000 Hz could not be 
obtained due to testing limits.  Acoustic immittance test 
results were consistent with the type and degree of hearing 
loss, bilaterally.  The examiner found that no additional 
testing was warranted.  

Based on her examination, the audiologist diagnosed mild-to-
severe sensorineural hearing loss bilaterally.  No air-bone 
gap was recorded in either ear.  Right ear word recognition 
ability was fair; left ear word recognition was good at 
elevated presentation levels.  Four-frequency pure tone 
average places right and left ear hearing loss in the 
moderately severe range.  Middle ear function and site of 
lesion testing were consistent with cochlear hearing loss, 
bilaterally.  Deep compliance reading in the left ear was 
consistent with a history of healed tympanic perforation.  
The examiner determined that tinnitus onset occurred 50 years 
following the Veteran's active service, and, therefore, was 
most likely due to the same causative factor as hearing loss, 
but was not related to the ruptured eardrum or in-service 
noise exposure.  

At the time of the June 2006 VA examination, the Veteran also 
saw a physician, who found no evidence of active ear disease 
present and no current or past treatment for an ear disorder.  

In support of his claim the Veteran asserted in various 
statements that he currently suffers from hearing problems 
due to suffering a broken eardrum during service.  In his 
March 2008 Substantive Appeal, the Veteran wrote that 
constant shelling and bombardment during service caused his 
ruptured eardrum.  He had no hearing protection and did not 
report the injury at the time, because they had no doctor on 
the ship.  In March 2006, he wrote that this went on for over 
three years during his service and, following service, he 
sought treatment with a now-deceased physician.  

Based upon a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection, since the competent medical evidence 
of record shows that the Veteran does not presently suffer 
from a current disability related to the healed perforation 
of the left tympanic membrane.  "Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability.  In the 
absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)(citation omitted).  A present disability is one shown 
by competent medical evidence to exist at the time of the 
award of service connection.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).

Although the Veteran is competently diagnosed with bilateral 
hearing loss and tinnitus, the medical evidence establishes 
that those disorders are not related to the healed 
perforation of the left tympanic membrane.  On this issue, 
the Board finds that the June 2006 VA examiner's opinion is 
especially probative since it is uncontroverted, factually 
accurate, fully articulated, and based on sound reasoning.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

In making its determination, the Board has fully considered 
the Veteran's lay assertions of record, as cited above.  A 
layperson, is competent to report on his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Here, the Veteran's statements describing his current 
symptomatology constitute competent evidence to this extent.  
See Layno, 6 Vet. App. at 469; Savage, 10 Vet. App. at 495-
98.  The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or competent etiology opinion.  Also, as shown, the 
Veteran has not reported a contemporaneous medical diagnosis 
relating the healed tympanic membrane perforation to any 
current symptomatology or service.  Finally, the record 
contains no earlier descriptions of a hearing disability 
supporting a later diagnosis or etiology opinion.  
Accordingly, the Veteran's lay statements do not constitute 
competent medical evidence supporting his claim.  See 
Jandreau, 492 F.3d at 1376-77; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

The Board notes that it need not reach the additional issue 
of in-service incurrence, since there is no showing of a 
current disability etiologically related to the healed 
perforation of the tympanic membrane.  

For these reasons, the Veteran's claim of service connection 
for residuals of a ruptured tympanic membrane must be denied.  
In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for residuals of a ruptured tympanic 
membrane is denied.


REMAND

After a review of the record, the Board finds that the 
Veteran's claims for an increased evaluation for the service-
connected asbestosis must be remanded for further action.

The service-connected asbestosis is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6833.  According to DC 6833, a 10 percent rating is assigned 
where pulmonary function testing shows that the FVC is 75 to 
80 percent of predicted value, or where the DLCO is 66 to 80 
percent of predicted value.  The next higher evaluation, 30 
percent, is warranted where FVC is 65 to 74 percent of 
predicted value, or DLCO is 56 to 65 percent of predicted 
value.  

Here, the record shows that the Veteran underwent a VA 
examination most recently in August 2008.  The results of a 
pulmonary function testing (PFT) performed at that time are 
of record.  The VA examination, however, is deficient for two 
reasons.  First, it did not include a finding of DLCO (SB).  
According to 38 C.F.R. § 4.96, if the DLCO (SB) test is not 
of record, evaluation should be based on alternative criteria 
as long as the examiner states why the DLCO (SB) test would 
not be useful or valid in a particular case.  Here, the 
examiner did not provide such an indication.  

The examination is also deficient for rating purposes since 
the PFT results do not include FVC findings reported in terms 
of percent of predicted values.  Therefore, remand is 
required to allow the RO to obtain the medical findings 
expressed in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter  advising him of the information 
and evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

If the Veteran responds, the RO, after 
obtaining any necessary releases, must 
make as many attempts as necessary to 
obtain all identified records not already 
associated with the claims file.  The RO 
should also obtain all of the Veteran's VA 
treatment records since September 2006.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the RO should return the 
claims file to the examiner who performed 
the August 2008 examination.  The examiner 
should be asked to prepare an addendum 
expressing his August 2008 medical 
examination findings in terms conforming 
to the applicable rating criteria.  See 
38 C.F.R. § 4.96, 4.97.  In particular, 
the examiner must address the following:

(a) If a DLCO (SB) test was not 
performed, the examiner should state 
why the DLCO (SB) test would not be 
useful or valid in the Veteran's case; 

(b) The examiner must provide PFT 
results in terms of actual, predicted, 
and percent of predicted values;  

(c) The examiner should document 
whether the Veteran's maximum exercise 
capacity is less than 15 ml/kg/min 
oxygen consumption with cardio 
respiratory limitation, 15-20 
ml/kg/min, or otherwise; and 

(d) The examiner should document 
whether the Veteran experiences 
cardiopulmonary limitation, cor 
pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.  

3.  If the August 2008 VA examiner is not 
available, or if the examiner is unable to 
complete any requested action(s), the RO 
should schedule the Veteran for a new VA 
respiratory examination.  The entire 
claims file must be made available to the 
examiner designated to examine the 
Veteran.  All appropriate tests and 
studies, to include pulmonary function 
testing, must be accomplished.  

Medical findings should be expressed in 
terms conforming to the applicable rating 
criteria.  In particular, the examination 
report must specifically include FVC 
percent predicted values and DLCO (SB) 
percent predicted values.  If a DLCO (SB) 
test is not performed, the examiner should 
state why the DLCO (SB) test would not be 
useful or valid in the Veteran's case.  
The examiner should also document (a) 
whether the Veteran's maximum exercise 
capacity is less than 15 ml/kg/min oxygen 
consumption with cardio respiratory 
limitation, 15-20 ml/kg/min, or otherwise; 
and (b) whether the Veteran experiences 
cardiopulmonary limitation, cor pulmonale, 
pulmonary hypertension, or requires 
outpatient oxygen therapy.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings.

4.  Following all requested action, the RO 
should carefully review the examination 
report(s) to ensure full compliance with 
this remand, including all of the 
requested findings.  The RO should ensure 
that the examination report contains all 
clinical data necessary for evaluation 
under the applicable Diagnostic Code(s).  
38 C.F.R. § 4.97.  If not, the report 
should be returned to the examiner for 
corrective action.

5.  After completing the above requested 
development, the RO should undertake any 
further development warranted by a 
complete review of the record.  

6. The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative, if 
any, the requisite time period to respond.  
The case should then be returned to the 
Board for further appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


